Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 3, 2011                                                                                         Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  141154(72)(78)                                                                                                     Justices



  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                   SC: 141154
  v                                                                COA: 290218
                                                                   Oakland CC: 2008-220669-FH
  SELESA ARROSIEUR LIKINE,
             Defendant-Appellant.
  _________________________________________


          On order of the Chief Justice, the motions by the Legal Services Association of
  Michigan and by Michigan criminal law professors for leave to file briefs amicus curiae
  in this case are considered an they are GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 3, 2011                         _________________________________________
                                                                              Clerk